                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

MICHELLE IRIZARRY, VALERIE
WILLIAMS, JOANNE NIXON, JOANN
ROBINSON and BRANDON LITT,

       Plaintiffs,

v.                                                     Case No: 6:19-cv-268-Orl-37TBS

ORLANDO UTILITIES COMMISSION,
LENNAR CORPORATION, U.S. HOME
CORPORATION, AVALON PARK
GROUP MANAGEMENT, INC., BEAT
KAHLI, LENNAR HOMES, LLC, BORAL
RESOURCES, LLC and PREFERRED
MATERIALS, INC.,

       Defendants.


                                         ORDER

       This case comes before the Court without a hearing on Defendants Avalon Park

Group and Beat Kahli’s Amended Motion to Stay Discovery and Initial Disclosures

Pending Ruling on Dispositive Motion to Dismiss Amended Complaint (Doc. 66). Plaintiffs

have filed a response in opposition to the motion (Doc. 70).

       Plaintiffs bring this lawsuit on their own behalf and on behalf of putative classes

and sub-classes of people who own property in a defined area (“Area”) of Orlando,

Florida (Doc. 43, ¶ 1). The gravamen of Plaintiffs’ complaint is that the coal-fired energy

generation units at the Curtis H. Stanton Energy Center produce contaminants that are

being released and blown about the Area (Id.). Plaintiffs also complain that some of the

contaminants have been disbursed in concrete and other construction materials used to

build homes in the Area (Id., ¶ 2).
       Count V of Plaintiffs’ amended complaint alleges that Defendants Avalon Park

Group Management, Inc. (“APG”) and Mr. Kahli planned, developed, built, and marketed

the Avalon Park master-planned community (“Avalon Park”) that is located in the Area

(Id., ¶ 337). Plaintiffs charge that during the development and construction of Avalon Park

APG and Mr. Kahli were responsible for the delivery and spreading of contaminants that

originated from the Curtis H. Stanton Power Plant (Id., ¶ 340). The amended complaint

asserts that FLA. STAT. § 376.313 makes APG and Mr. Kahli strictly liable for all damages

that have resulted from this contamination (Id., ¶¶ 337, 343).

       APG and Mr. Kahli have motioned the Court to dismiss Count V for failure to state

a cause of action (Doc. 49). Plaintiffs have responded and that matter is pending before

the district judge (Doc. 58). In the meantime, APG and Mr. Kahli are asking the Court to

stay their obligations to provide initial disclosures and engage in discovery (Doc. 66). As

grounds, they argue that their motion to dismiss is meritorious, dispositive, and should be

granted in which event there will be no need for them to participate in what they anticipate

will be expensive and wasteful discovery (Id., at 3-6).

       Plaintiffs believe the motion for stay should be denied because Defendants have

not met their burden to show an immediate and clear possibility that the motion to dismiss

will be granted or, that if it is granted, that it will end APG and Mr. Kahli’s participation in

this case (Doc. 70 at 3-4). Plaintiffs posit that if the motion to dismiss is granted, the Court

will in all probability, give them leave to amend Count V (Id., at 4-5). They also argue that

other Defendants have already answered so APG and Mr. Kahli may be called on to

provide discovery even if Count V is dismissed with prejudice (Id., at 5). Lastly, Plaintiffs

maintain that while the burden and expense of complying with their discovery requests

may be grounds for a protective order, it is not a good reason to enter a stay (Id.).



                                               -2-
        The Court has the inherent power to control its docket and manage its cases

including by staying discovery. Perez v. Miami-Dade Cty., 297 F.3d 1255, 1263 (11th Cir.

2002); The Andersons, Inc. v. Enviro Granulation, LLC, Case No. 8:13-cv-3004-T-

33MAP, 2014 WL 4059886, at *2 (M.D. Fla. Aug. 14, 2014). The Eleventh Circuit has

“emphasized the responsibility of trial courts to manage pretrial discovery properly in

order to avoid a massive waste of judicial and private resources and a loss of society's

confidence in the courts' ability to administer justice.” Perez, 297 F.3d at 1263 (internal

quotation marks omitted). “Granting a discovery stay until an impending motion to dismiss

is resolved is a proper exercise of that responsibility.” Rivas v. The Bank of New York

Melon, 676 F. App’x 926, 932 (11th Cir. 2017).

        But, “there is no general rule that discovery be stayed while a pending motion to

dismiss is resolved." Reilly v. Amy's Kitchen, Inc., No. 13-21525-CIV, 2013 WL 3929709,

at *1 (S.D. Fla. July 31, 2013); Simpson v. Specialty Retail Concepts, Inc., 121 F.R.D.

261, 263 (M.D.N.C. 1988) (“Such motions are not favored because when discovery is

delayed or prolonged it can create case management problems which impede the Court's

responsibility to expedite discovery and cause unnecessary litigation expenses and

problems.”). Ordinarily in this district “the pendency of a motion to dismiss or a motion for

summary judgment will not justify a unilateral motion to stay discovery pending resolution

of the dispositive motion.” Middle District Discovery (2015) at 5. 1 “Such motions for stay

are rarely granted.” Id.

        The party seeking to stay discovery has the burden of showing good cause and

reasonableness. Holsapple v. Strong Indus., Case No. 2:12-cv-355-UA-SPC, 2012 U.S.


        1 The Court has recommended certain practices and procedures that appear in the district’s
discovery handbook.




                                                  -3-
Dist. LEXIS 128009, at *2 (M.D. Fla. Sept. 10, 2012); S.D. v. St. Johns Cnty. Sch. Dist.,

Case No. 3:09-cv-250-J-20TEM, 2009 U.S. Dist. LEXIS 97835, at * 4-5 (M.D. Fla. Oct. 1,

2009) (citing to Feldman v. Flood, 176 F.R.D. 651, 652 (M.D. Fla. 1997)); McCabe v.

Foley, 233 F.R.D. 683, 687 (M.D. Fla. 2006). In deciding whether there is good cause and

that a stay is reasonable the district court:

              [M]ust balance the harm produced by a delay in discovery
              against the possibility that the motion will be granted and
              entirely eliminate the need for such discovery. This involves
              weighing the likely costs and burdens of proceeding with
              discovery. It may be helpful to take a preliminary peek at the
              merits of the allegedly dispositive motion to see if on its face
              there appears to be an immediate and clear possibility that it
              will be granted.

Simpson, 121 F.R.D. at 263; see also Koock v. Sugar & Felsenthal, LLP, No. 8:09-cv-

609-T-17EAJ, 2009 WL 2579307, at *2 (M.D. Fla. Aug. 19, 2009) (“In deciding whether to

stay discovery pending resolution of a motion to dismiss ... the court must take a

‘preliminary peek’ at the merits of the dispositive motion to see if it ‘appears to be clearly

meritorious and truly case dispositive.’”) (citing McCabe, 233 F.R.D. at 685).

       The Court has read APG and Mr. Kahli’s motion to dismiss and Plaintiffs’ response

(Docs. 49, 58). It has not read the statutes and cases cited by the parties but, accepting

their representations concerning the law they have cited, the Court is not persuaded that

there is a sufficient likelihood that Count V will be dismissed with prejudice to grant the

requested stay. Consequently, APG and Mr. Kahli’s motion to stay their initial disclosures

and discovery is DENIED.

       DONE and ORDERED in Orlando, Florida on May 21, 2019.




                                                -4-
Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                              -5-
